Case 5:19-cv-02355-JGB-SHK Document 24 Filed 10/15/20 Page 1 of 2 Page ID #:258




  1
  2                                  JS -6
  3
  4                       UNITED STATES DISTRICT COURT

  5         CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

  6
       TRUSTEES OF THE SOUTHERN                                     Case No.
  7                                                       EDCV 5:19-cv-02355 JGB (SHKx)
       CALIFORNIA IBEW-NECA PENSION
  8    PLAN, et al.,
  9                                         Plaintiffs,           JUDGMENT
 10                v.
 11
       EQUINOX ELECTRICAL & DATA, INC., a
 12    California corporation,,
 13                                      Defendants.
 14
 15   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 16
            Pursuant to the Order filed concurrent herewith, the Motion for Default
 17
      Judgment against Defendant Equinox Electrical and Data, Inc. is GRANTED.
 18
 19
 20         JUDGMENT is therefore entered, as follows:
 21   1.    Plaintiffs are AWARDED:
 22
      a.    $50,512.04 in damages
 23
 24   b.    $12,190.95 in attorneys’ fees and costs

 25   c.    $940.00 in court costs
 26
 27
 28
Case 5:19-cv-02355-JGB-SHK Document 24 Filed 10/15/20 Page 2 of 2 Page ID #:259




  1   2.     Plaintiffs are ORDERED to mail a copy of this order and the judgment
  2   concurrently filed therewith to Defendant. Plaintiffs shall file Proof of Service with
  3   the Court within ten days of the date of this Order.
  4
  5
  6    Dated: September 15, 2020
  7
                                                THE HONORABLE JESUS G. BERNAL
  8
                                                United States District Judge
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                2
